                                          Case 4:17-cv-05920-JSW Document 110 Filed 06/25/20 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     OYSTER OPTICS, LLC,                                   Case No. 4:17-cv-05920-JSW

                                   7                     Plaintiff,

                                   8               v.
                                                                                               ORDER REGARDING TUTORIAL
                                   9     CIENA CORPORATION,
                                  10                     Defendant.

                                  11

                                  12            A technology tutorial in this case is scheduled for July 9, 2020, at 10:00 am. The tutorial
Northern District of California
 United States District Court




                                  13   will be conducted by Zoom meeting. The parties will receive a link to the meeting by email one
                                  14   week before the tutorial. The parties may share the link with their experts, clients, and co-counsel.
                                  15   The parties are HEREBY ORDERED to file the presentation slides that they intend to use at the
                                  16   tutorial no later than July 8, 2020, at 10:00 am.
                                  17            The parties are also encouraged to review the Court’s Standing Order for Patent Cases,
                                  18   available on the court website, to familiarize themselves with the procedures and expectations for
                                  19   the tutorial and claim construction hearing.
                                  20

                                  21            IT IS SO ORDERED.
                                  22   Dated:    June 24, 2020
                                  23                                                       ______________________________________
                                                                                           JEFFREY S. WHITE
                                  24                                                       United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                           1
